Citation Nr: 0822662	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
bilateral hearing loss and tinnitus.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  In September 2007, he testified at the RO 
before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  Subsequent to the most recent 
supplemental statement of the case, issued in November 2006, 
the veteran submitted additional evidence to VA.  This 
evidence has not been considered by the RO, the agency of 
original jurisdiction.  See 38 C.F.R. §§ 19.31, 20.1304 
(2007).  In April 2008, VA sent him a letter requesting 
waiver of agency of original jurisdiction consideration, and 
in his response the veteran instead requested remand of his 
claim to the RO for agency of original jurisdiction 
consideration and, if needed, issuance of a supplemental 
statement of the case.  Accordingly, the case is REMANDED for 
the following action:

After any necessary notification and 
development has been completed, the RO 
must readjudicate the veteran's pending 
claims for service connection for 
bilateral hearing loss and tinnitus in 
light of the additional evidence added to 
the record since the November 2006 
supplemental statement of the case.  If 
the benefits sought are not granted in 
full, the veteran and his representative 
should be furnished another supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



